825 F.2d 407Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.SOON TAE KIM, Plaintiff-Appellantv.Thomas J. Kelley, Jr., (Public Defender), in his individualand official capacities; Governor, Commonwealth of Virginia,in his individual and official capacities; Attorney General,Commonwealth of Virginia, in his individual and officialcapacities; Police Chief, City of Arlington, Virginia, inhis individual and official capacities; James A. Gondles,Jr., Sheriff, Arlington County, Virginia, in his individualand official capacities; Douglas Hogne, Assistant Manager,Quality Inn (Iwo Jima), Arlington Virginia, in hisindividual and official capacities; Judge 'A', County Court,Arlington County, Virginia, in his individual and officialcapacities; Judge 'B', County Court, Arlington County,Virginia, in his individual and official capacities,Defendants-Appellees.
No. 87-7120
United States Court of Appeals, Fourth Circuit.
Submitted June 18, 1987.Decided July 13, 1987.

Soon Tae Kim, appellant pro se.
Before RUSSELL and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying relief under 42 U.S.C. Sec. 1983 is without merit.  We deny Kim's motion for release or bail pending appeal and for an injunction.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Kim v. Kelley, C/A No. 87-203-N (E.D.Va., April 1, 1987).


2
AFFIRMED.